ACCEPTED
                                                                                        03-14-00725-CV
                                                                                               3918372
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   1/27/2015 3:12:26 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                          CAUSE NO. 03-14-00725-CV
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                                  INTHE                              AUSTIN, TEXAS
                          THIRD COURT OF APPEALS                 1/27/2015 3:12:26 PM
                               AUSTIN, TEXAS                       JEFFREY D. KYLE
                                                                         Clerk


                              GEORGE GREEN
                  By Power of Attorney for Father Garlan Green
                                                 Appellants

                                       vs.
  PORT OF CALL HOMEOWNERS ASSOCIATION, RANDOLPH HARIG,
 NANCY CAROTHERS, PHILLIP JACOBS, JOHN ROSS BUCHHOLTZ AND
                  RICHARD PAT MCELROY

                                                   Appellee


                               On Appeal from the
                             33Ro DISTRICT COURT
                          of LLANO COUNTY, TEXAS


  APPELLEES' AGREED MOTION TO EXTEND TIME TO FILE BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      NOW COME PORT OF CALL HOMEOWNERS ASSOCIATION,

RANDOLPH HARIG, PHILLIP JACOBS, JOHN ROSS BUCHHOLTZ AND

RICHARD PAT MCELROY ("Appellees"), filing their Agreed Motion to Extend

Time to File Brief, and would show unto this Court as follows:
                                        A.
                                    PARTIES

1.    Appellant Garlan Green was a member of the Port of Call Homeowners

Association (HOA). Garlan Green has passed away. (Ex. A).

2.    Appellant George Green is Garlan's son and has represented him in this suit

by a Power of Attorney. (CR 136).

3.    Appellees are the HOA and individual board members.

                                       B.
                               INTRODUCTION

4.    While subject to further discovery, the case involves claims against the

Appellees   claiming   they   violated the   organizational   documents   of the

Homeowners' Association for breach of contract, the Property Code, and a breach

of fiduciary duty. Appellants seeking review of an order they claim to be an

injunction filed this Appeal. They base the appeal §51.014(a)(4) and Chapter 65 of

the Texas Civil Practice and Remedies Code. Appellees understand the Order

from which Appellants seek relief is a discovery sanction. Wood v Moriarty, 940
S.W.2d 359 (Tex. App-Dallas, 1997, no pet.)

                                       c.
                          PROCEDURAL HISTORY

5.    In the trial court, a motion was filed by the Appellees seeking protection

from Appellant George Green's discovery actions. (CR 114-130) After an order for

protection was granted, Appellant George Green continued conduct Appellees

                                       -2-
believed subject to the order of protection.             Thus, Appellees filed a Motion to

Enforce the Order. (CR 153). A hearing was held on that Motion on October 14,

2014. (CR 175) The Judge granted the Motion to Enforce the Protective Order and

entered an Order on October 21, 2014. (CR 175) 1 That is the order that is the

subject of this appeal.

6.        After that Order was entered, George Green advised that he disagreed with

the Order, came to meetings of the Association and participated in those meetings

(Ex. A). Appellees agree that the Order does not prevent him from attending or

speaking at those meetings.

                                                D.
               EXTENSION OF DATE TO FILE BRIEF REQUESTED

7.        The parties are discussing possible modification of the Order at issue in the

trial court. Such action may moot this appeal. Moreover with Garlan Green's

death, Appellees believe the Power of Attorney may be nullity and a representative

of his Estate must be named to pursue his case.

9.        Under these circumstances, Appellees pray the Court grant this Motion and

extend its deadline to file a brief for thirty (30) days until March 5, 2015.

10.       Appellants' counsel has agreed to this extension.




1
    A copy of that Order was also attached to Appellant's Docketing Statement.


                                                -3-
                                           E.
                                   CONCLUSION

      WHEREFORE, PREMISES CONSIDERED, Appellees pray that the Court

of Appeals for the Third District of Texas at Austin extend the deadline for filing

of Appellees' brief for thirty (30) days until March 5, 2015, and further pray for

further relief that they may be justly entitled to at law or in equity.


                                                 Respectfully submitted,

                                                 WRIGHT & GREENHILL, P.C.
                                                 221 W. 6th Street, Suite 1800
                                                 Austin, Texas 78701
                                                 5121476-4600
                                                 5121476-5382 (Fax)
                                                 rpringle@w-g.com
                                                 hcoughlin@w-g.com
                                                 mthompson@w-g.com

                                                  Isl Mike Thompson, Jr.
                                                 By: _ _ _ _ _ _ _ _ __
                                                     Brantley Ross Pringle, Jr.
                                                     State Bar No. 16330001
                                                    Heidi A. Coughlin
                                                    State Bar No. 24059615
                                                    Mike Thompson, Jr.
                                                    State Bar No. 19898200

                                                 ATTORNEYS FOR APPELLEES
                                                 PORT OF CALL HOMEOWNERS
                                                 ASSOCIATION, RANDOLPH
                                                 HARIG, PHILLIP JACOBS, JOHN
                                                 ROSS BUCHHOLTZ AND RICHARD
                                                 PAT MCELROY




                                           -4-
                      CERTIFICATE OF CONFERENCE

       Appellant agrees to a 30-day extension of the deadline for Appellees to file
their brief.



                     NOTICE OF ELECTRONIC FILING

       The undersigned counsel certifies that on 27'h day of January, 2015, he has
electronically filed the foregoing document with the Third Court of Appeals
Austin, Texas, Clerk's Office using the electronic filing system through ProDoc
efiling2 and counsel will send notification of such filing to Mr. David Junkin and
Mr. L. Hayes Fuller, III.




                                       -5-
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing has
been served on the following via facsimile or certified mail, return receipt
requested, in accordance with the Texas Rules of Civil Procedure, on this 27'h day
of January, 2015.

David Junkin
LAW OFFICE OF DA YID JUNKIN
P. 0. Box 2910
Wimberley, TX 78676

L. Hayes Fuller, III
NAMAN HOWELL SMITH & LEE, P.L.L.C
400 Austin Avenue, Suite 800
P. 0. Box 1470
Waco, TX 75703-1470
                                Isl Mike Thompson, Jr.

                                             Brantley Ross Pringle, Jr.
                                             Heidi Coughlin
                                             Mike Thompson, Jr.




                                       -6-
Exhibit A
                            CAUSE NO. 03-14-00725-CV


                                   IN THE
                           THIRD COURT OF APPEALS
                                AUSTIN, TEXAS


                               GEORGE GREEN
                   By Power of Attorney for Father Garlan Green
                                                  Appellant

                                       vs.
  PORT OF CALL HOMEOWNERS ASSOCIATION, RANDOLPH HARIG,
 NANCY CAROTHERS, PHILLIP JACOBS, JOHN ROSS BUCHHOLTZ AND
                  RICHARD PAT MCELROY

                                                  Appellee


                                 On Appeal from the
                              33Ro DISTRICT COURT
                           of LLANO COUNTY, TEXAS


                      AFFIDAVIT OF HEIDI COUGHLIN,
                       LEGAL NAME HEIDI VAN REET

      BEFORE ME, the undersigned notary, personally appeared Heidi Coughlin,

the Affiant, a person whose identity is known to me. After I administered an oath,

Affiant testified as follows:


       1.    "My name is Heidi Coughlin. I am over 18 years of age, of sound
             mind, and capable of making this Affidavit. The facts stated in this
             Affidavit are within my personal knowledge and are true and correct.
2.   "I have reviewed the Docket Sheet for this case, my pleadings file and
     the Appellee' s Motion to Dismiss Appellant's Appeal for Lack of
     Jurisdiction and can state the following from that review.

3.   "The Order attached to the Plaintiff's Notice of Intent to Appeal is a
     true and correct copy of the Order that was entered by the Court in
     response to Appellees' Motion for Enforcement of the Protective
     Order.

4.   "Attachment 1 to this Affidavit is a true and correct copy of the
     Motion for Enforcement of the Protective Order that was filed on
     behalf of my clients.

5.   "During the course of this litigation, Appellant had made and
     continued to make written and verbal requests for information from
     the Homeowner's Association on an almost weekly basis. Frequently,
     new requests for updated information were made while outstanding
     requests were being responded to. Furthermore, Appellant repeatedly
     requested documents and information that had been previously
     produced to him. The requests were creating a unique burden on the
     Homeowner's Association to respond and the requests were
     unreasonable.

6.   "Accordingly, on behalf of our clients, we filed the initial Motion for
     Protective Order requesting that the Court enter an Order to manage
     Appellant's request for information from Appellees and to provide
     reasonable discovery during the pendency of the litigation. The Court
     entered such an Order on August 14, 2014.

7.   "Subsequent to the August Order of Protective, Appellant made
     additional written requests for information to Appellees despite the
     terms of the Court order.

8.   "As a result, Appellees filed their Motion to Enforce the Protective
     Order which was argued on October 14, 2014 and granted by written
     Order on October 21, 2014.

9.   "This appeal followed.




                                -2-
10.   "Following entry of the Order on October 21, 2014, George Green
      attended a meeting of the Homeowners Association on November 1,
      2014. Mr. Green stated that he interpreted the Order to allow him to
      attend and speak at Home Owner Association Meetings. We agreed
      with him and do not interpret the Order of 21, 2014 as preventing him
      from attending or participating in such meetings.

11.   "On January 22, 2015, in a phone call with Appellant's lawyer, I
      learned that Garlan Green had passed away."




                                      Heidi oughlin
                                      Affiant




                                -3-
STATE OF TEXAS   §
                 §
COUNTY OF TRAVIS §

       BEFORE ME, the undersigned authority, on this day personally
appeared Heidi Coughlin Van Reet who being first duly sworn, stated that
all facts contained in the foregoing Affidavit are true and correct to the best
of her knowledge and belief.

  \   SUBSCRIBED AND SWORN TO this Jrth day of
~"\)    ttj\.':\.   '2015.




                                              Notary Public, State of Texas




                                  -4-
Attachment 1
                                   CAUSE NO. 18314


GEORGE GREEN                                    §
                                                §
                                                §
v.                                              §
                                                §
PORT OF CALL HOMEOWNERS                         §
ASSOCIATION, RANDOLPH HARIG,                    §
NANCY CAROTHERS, AND PHILLIP                    §
JACOBS, JOHN ROSS BUCHHOLTZ,                    §           33rd JUDICIAL DISTRICT
AND RICHARD PAT MCELROY                         §


             DEFENDANTS' MOTION TO ENFORCE PROTECTIVE ORDER

TO THE HONORABLE" JUDGE OF SAID COURT:
       COME NOW, Port of Call Homeowners Association, Randolph Harig, Phillip
Jacobs, John Ross Buchholtz and Richard Pat McElroy, Defendants in the above-entitled
and numbered cause, and file this their Motion to Enforce Protective Order and in
support thereof, would respectfully show unto the court as follows:
                                           I.
      On August 14, 2014 Defendants and Plaintiff appeared, by and through their
counsel, before Judge Garrett on various issues including Defendants' Molion for
Protective Order.   Given Plaintiff's unreasonable, overly burdensome and abusive
requests for documents, Judge Garrett granted Defendants' Motion for Protective Order
and ruled that Plaintiff was no longer allowed to pepper Defendants with document
requests and, in turn, Defendants had to supplement production of the Port of Call
Homeowners Association's records every forty-five (45) days from the date of the
Order. See Exhibit "A".
      Defendants have gone to great lengths and.costs to abide by the Judge's ruling.
Since the hearing Defendants have supplemented their production with over 1,400
pages of documents. See Exhibit "B"; documents produced on August 22, 2014 Bates
    Labeled POC 6217-6253, and documents produced Bates Labeled POC 6254-7641 on
September 11, 2014.
         It has been less than sixty (60) days since the Judge's ruling and Plaintiff has
already violated the Protective Order by sending a threatening "Demand for
Information" to Defendants directly. See Exhibit "C." Not only is this request a clear
violation of the Court's ruling, it demands that Defendants create documents 1, which
they are under no obligation to do. Furthermore, Plaintiff already has the only
document he specifically requests in violation of the Protective Order because
Defendant produced it to him on Sept. 11, 2014. See Exhibit "D."
         The Court went to great pains to clarify the duties and obligations of Plaintiff
and Defendants in the hearing on August 14, 2014 and in his subsequent Order. The
Court went so far as to state that any party in violation of his ruling would be
sanctioned. Plaintiff knows that his actions are in clear violation of the Judge's Order.
Defendants now seek enforcement of Judge Garrett's ruling as well as sanctions against
Plaintiff. Defendants seek sanctions against Plaintiff to compensate Defendants for
bringing this motion and to deter continued violations of the Order.
         WHEREFORE, PREMISES CONSIDERED, Defendants would respectfully
request that the foregoing Motion to Enforce Protective Order be sustained, that the
Court enter an order setting forth the sanction levied against Plaintiff, and for such
other and further relief to which the Defendants may show themselves justly entitled, at
law or in equity.




1
 "As soon as possible but not later than 3 days from the receipt of this demand for
information provide a detailed summary of any and all statements verbal or by written
handout provided to members in attendance." Page 1-2 Respectfully submitted,

WRIGHT & GREENHILL, P .C.
221 W. 6th Street, Suite 1800
Austin, Texas 78701
512/ 476-4600
512/ 476-5382 (Fax)
rl2ri!:!gle@w-g.com
hcoughlin@w-g.com




By:~~~~~~~~~­
   Brantley Ross Pringle, Jr.
   State Bar No. 16330001
   Heidi A. Coughlin
   State Bar No. 24059615

ATTORNEYS FOR DEFENDANTS
PORT OF CALL HOMEOWNERS
ASSOCIATION, RANDOLPH HARIG,
PHILLIP JACOBS, JOHN ROSS
BUCHHOLTZ AND RICHARD PAT
MCELROY
                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing has been
served on the following via facsimile or certified mail, return receipt requested, in
accordance with the Texas Rules of Civil Procedure, on this 10th day of October, 2014.

David Junkin
LAW OFFICE OF DAVID JUNKIN
P. 0. Box 2910
Wimberley, TX 78676

L. Hayes Fuller, III
NAMAN HOWELL SMITH & LEE, P.L.L.C
400 Austin Avenue, Suite 800
P. 0. Box 1470
Waco, TX 75703-1470




                                              Heidi A. Coughlin
                                                                     \lt..t..HI\   ~/1Vt   ••\VI ,,,_..., .• ,.•I .,., • • •


                                                                                                F~LElfJ

                                                                                               AUG 111 201'1
                                   CAUSE NO. 18314                   A1, j ; ;1..              J:: __.O'CLOCK ~--J}.;_M
                                                                       \             .~J.W                                     iJf~
GEORGE GREEN                                    §                IN:~~-D~TRIC~~~;;;                                              \
                                                §
                                                §
v                                               §              OF LLANO COUNTY, TEXAS
                                                §
PORT OF CALL HOMEOWNERS                         §
ASSOCIATION, RANDOLPH HARIG,                    §
NANCY CAROTHERS, AND PHILLIP                    §.
JACOBS, JOHN ROSS BUCHHOLTZ,                    §                 33·• JUDICIAL DISTRICT
AND RICHARD PAT MCELROY                         §


    ORDER GRANTING DEFENDANTS' MOTION TO COMPEL AND PROTECTIVE
                             ORDER


       On this 14th day of August came for consideration in the above-styled and
numbered cause, Defendant's Motion to Compel and Motion for Protective Order.
                                           I.
      This Court having heard the arguments of both Plaintiff and Defendants agrees
to GRANT Defendants' Motion to Compel George Green .and 6arlan GreBJ.'b.s.
Depwition~ This Court ORDERS George Green and Garland Green be presented for

deposi.tion on or before   ~                        2014.   ~ti:ortaJ.l..y-t;-l'flnl~
Dfilerrda~~-ees-                        against tli"eftaimiff in the                  tti''tt€H:l~

~~~6)-"'v'ith tho~eeeffti.Rg-dtte-and:-

p~'l'hti(.>-l"J'rrl\ir-rt-~'1'W'1fh>-Hl4~rff~ecn      do not appear fei;:      depooi~s--s-Ea.recl

~
                                          II.
      This Court also GRANTS Defendants' Protective Order and this Court ORDERS
that documents previously produced to Plaintiff in a digital format are sufficient to
comply with. Def.endants' requirements for production of documents. Further, thfo1




                                                                   l:XHIBIT ~
Court 3n~S that Defe~dants only need to supplement documents to Plainpff I~~>J
fil~1~nr:tbeginning on     A»Jbt 1l1.vv io1 ~ .w~ ~ ~..Jrfaa~
                                        1
                                                          ~ l(yJ        '
                                                                                      n
                                                                            fP/2.CiflV~P
                                                                                           .c.J_
                                                                                            • "\
      :r1:-IBr-t.l:0fflible-thh~a-P~Y.-....

      SIGNED this      (   lf~day of 4-v3Af'Y'I- ,2014.

                                             ~~~-------··
                                        ~ieSiCfu1g
                                        (                                     (
                                        ·~


                                             WRJGHT & GREENHJLL,       P.C.
                                                 ATTORNEYS AT LAW


     221 WEST 6TH STREET, SUITE 1 800                                                TELEPHONE 512/476-4600
        AUSTIN, TEXAS 78701-3495                                                      FACSIMILE 51 2/ 476-5382
         P.O. Box 21 66 • 78768                                                      DIRECT DIAL 51 2/708-5234

            HEIDI A. COUGHLIN                                                         E·MAIL   HCOUGHLIN @W-G.COM
                                                  August 22, 2014

        VIA FACSIMILE and CMIRRR
        Mr. David Junkin
        LAW OFFICE OF DAVID JUNKIN
        P. 0. Box 2910
        Wimberley, TX 78676

                RE:     Cause No. 18,314; George Green v. Port of Call Homeowners Association,
                        Randolph Harig, Nancy Carothers, Philip Jacobs, et al; In the District Court of
                        Llano County, Texas 33rd Judicial District
                        Our File No. 9792-43682

        Dear Mr. Junkin:

                Please find enclosed the following documents in connection with this matter:

                I. Defendants Port of Call Homeowners Association (Incorporated), Pat McElroy, John
                   Buchholtz, Phillip Jacobs and Randy Harig's Supplemental documents POC 6217 -
                   POC 6253.


                                                      Sincerely,

                                                      Wright & Greenhill, P.C




                                                      By: _ _ _ _ _ _ _ _ __
                                                          Heidi A. Coughlin
       HAC/scb
       enclosures
       cc: L. Hayes Fuller, III - VIA REGULAR MAIL
.,




                                                                                  EXHIBlT I
       11 Comple.te items 1, 2, and 3. Also complete
          item 4 if Restricted Delivery is desired.
       111 Print your name and address on the reverse
          so that we can return the card lo you.
       111 Attach this card to the back of the maflpiece,
          or on the front ff space permits.
                                                            D. Is delivery address different from item 1?
       1. Artie le Addressed to:                               If YES, enter delivery address below:

      ~\~~\'-~~
     ' ~ -G ,{hoy::          2 °\ \ 0
      V\~b(_r-\'-\ ~ ige:,t b                               3. Service Type
                                                                    ertified Mail    D   Express Mail
                                                                    egistered       ~Return Receipt for Merchandi~t
                                                               D Insured Mail        OC.O.D.
                                                            4. Restricted Delivery? (Extra Fee)             D Yes
      2
          ....   70D9     ·-1410 DD 01 6 2 2 3 8 4 4 0
      PS Form    3811, July 1999                                                                        102595·00·1.1·0952




                                                                   \                                          ;~~
                                                                                                              . ,•·




,,
          WRIGHT&GREENHILL                                     r··;= 5124 767357
                                                                 ·~-.                                                                 c:.
                                            **           Transmit                            Conf. Report                                      **
            P. 1                                                                                                                            Aug 22 2014   16:12
            Line                              WRIGHT&GREENHILL                               Fax:5124767357

                     Fax/Phone Number                                         Mode             Start              Time          Page Result           Note

           lt20115128478604N                                                HOR MAL          22,16:12             9' 34"         39     It 0   !{




                                     . WRIGHT & GRF.F.NRXLL,                              P.r..
                                                      t\.tto.i:ntya. nl L•w
   'ZZ\ W .... .t 6th St.rqt, Svit. 1800
   o'l.UAtln 1 l'..-.,Mt       71!701                                               T~lr.pbvuu (5'12) -176-460()
                                                                                   l•'.>tc: Allf!u.INviuu• !111w Uie utlw« uf lbe ·in.numrc:ll, the
iuiommwn conthUled iu thts Caciumlc incsuitc i< .1tco111~y vuv•ki!-~ .wtl •unli1l<111tMI itUOl!ll:.Oon iniendud lllr
t.U.; """' vf Ui< wum\J~.J ~~:"u~ly u~u.i~k l':' uehv.or 11 IU .tJ1•. uHt:1Jdo0                                         WRIGHT & GREENHILL, P.C.
                                             ATTORNEYS AT LAW


22 1 WEST 6Ttt STREET. SUITE 1800                                               TELEPHONE 512/ 476-4600
   AUSTIN, TEXAS 78701 ·3495                                                     FACSIMILE 512/476-5382
     P.O. Box 2166 • 78768                                                      DIRECT DIAL 51 2/708-5234

       HEIDIA. COUGHLIN                                                         E·MAIL HCOVGHLIN @W·G.COM
                                             September 11, 2014



   VIA CM/RRR No. 7014 1200 0000 4600 6667
   Mr. David Junkin
   LAW OFFICE OF DAVID JUNKIN
   P. 0. Box 2910
   Wimberley, TX 78676

           RE:      Cause No. 18,314; George Green v. Port of Call Homeowners Association,
                    Randolph Harig, Nancy Carothers, Philip Jacobs, et al; In the District Court of
                    Llano County, Texas 33rd Judicial District
                    Our File No. 9792-43682

  Dear Mr. Junkin:

           Please find enclosed the following document in connection with this matter:

               •   Defendants Port of Call Homeowners Association, Pat McElroy, John Buchholtz,
                   Phillip Jacobs and Randy Harig's Supplemental Production of Documents to
                   Plaintiff in accordance with the Court's Order of August 14, 2014. The CD
                   contains Bates Nos. POC 6254-POC 7641.

                                                  Sincerely,

                                                  Wright & Greenhill, P.C


                                                   (fr---
                                                  By: _ _ _ _ _ _ _ _ __
                                                      Heidi A. Coughlin
  HAC/scb
  enclosure
  cc: L. Hayes Fuller, III - VIA REGULAR MAIL


                            •   ~-   r
11 Complete items 1, 2, and 3. Also complete
    item 4 if Restricted Delivery Is desired.
11 Print your name and address ·on the reverse
   so that we can return the card to you.            .
11 Attach this card to the back of the mailpiece,
   or on the front if· space permits.
1. Article Addressed to:




   David Junkin                .!.! Certified Mail No.         7005 1820 ODDO 7145 2330
                                                                    BY~ . . . . ,;, . . . . . .MM~.;~;.rir'   ..

                                                                  October 7, 2014-
                           Demand for Information
        1. Annual meeting details 2. $125,000 contract payment dates

 To: Port of Call Homeowners Association(HOA) and the Board of Directors including
 the so-called Management Company located in Austin, TX.

 From: Gadan H. Green, POA George G. Green, P.O. Box 8133, HS Bay, TX 78657

 As of August 22, 2014 information was provided to us as supplemental documents
 from Port of Call's attorney faxed to my attorney on.this date. The last 2 pages of so-
 called supplemental documents provided to me under the rule of law are a shocking
 and surprising disclosure of information outlining a meeting we were denied the
 opportunity to attend.

The 2 pages of information received by fax on August 22, 2014 were titled "Minutes
of the Port of Call HOA's annual meeting dated July 12, 2014". The 2 page
documents were labled POC 6252 - POC 6253.

We did not receive any written notice of such meeting, nor were we allowed to
attend the annual meeting oflawful owners.

The Articles of Association of Port of Call state clearly "written or printed notice
stating the place, day and hour of any meeting of the members shall be delivered by
mail to each member ... not less than 10 days nor more than 50 days before the date
of such meeting''.

The 2 page written minutes suggest and appear to indicate a physical in-person
meeting was held with no indication of the time nor place of said meeting. Provide
the place, day and hour of such meeting as soon as possible but not later than
3 days from the receipt of this demand for information.

The 2 page minutes indicate reports were provided to members in attendance and
issues were discussed as listed: exterior lighting, landscape maintenance, weeds in
the lake, signage and new fencing. The minutes state the members in attendance
received updates on status to repair and paint both buildings. Provide a written or
recorded transcript of the reports provided to members in attendance and a
detailed written characterization of any and all discussions of the above listed
items no later than the 3 days from the receipt of this information.

The 2 pages of information received by fax on August 22, 2014 stated that a Ms.
Connie Heyer provided an update to the members on the status of pending
litigation. As soon as possible but not later than 3 days from the receipt of this
demand for information provide a detailed summary of any and all statements
verbal or by written handout provided to members in attendance.




                                                                    EXHIBITC
 The 2 page minutes announced that Ross Buchholtz, Treasurer to the Board,
 presented the Treasurer's report to the members in attendance. As soon as
 possible but not later than 3 days from the receipt of this demand for
 information provide a detailed written summary of any and all statements
 verbal or by written handout provided to members in attendance.

The 2 pages of information received by fax on August 22, 2014 stated that the floor
was open for questions and further discussion by members in attendance. As soon
as possible but not later than 3 days from the receipt of this demand for
information provide a detailed written summary of any and all statements
made verbally or by written handout discussed by members in attendance.

Furnish to me a copy of any written notice announcing the Port of Cal! HOA
member's annual meeting of July 12, 2014 as required by Texas law and our
CCA's on file in the Llano County Courthouse. The written announcement must
have been provided to me by U.S. mail as required by Port Of Call HOA's not
less than 10 days nor more than 50 days before the date of such meeting".

This demand for information and a timely response, not later than 3 days from
the receipt of this Memo to P.O. Box 8133, Horseshoe Bay, TX 78657 or a
personal call at 830-220-0933 to George G. Green, POA for Garlan H. Green,
not later than 3 days from the receipt of this Memo, announcing the Board's
intent or by proxy the so-called management company acting on behalf of the
Board stating a commitment to meet the 3 day deadline as required.

              As all of you know the insanity has begun.
As of today Oct. 6, 2014 the 12SK contract with Associa on call - with the 20K
contingency amount plus the SK electrical repair amount, an expense previously
paid for in 2009 has commenced.

I am requesting, per the judge's order, copies of any and all payment amounts made
to and received by Associa on call as a result of the signed contract of 7-2-14 plus
any revisions agreed to since 7-2-14 including any additional cost anticipated or
planned by change order in the open ended contract of 7-2-14.

All of the above demanded information must be provided to me not later than 3
days from receipt of this demand. If the Board chooses to deny or delay honoring
this request advise me of this intent so that l may request a hearing as soon as
possible before the Judge on this matter.

                                          2
(
'·.




       June 11, 2014


       f!o:me·o.wners
       P01t of Call HQA

       Re:        No'tiee. of2014 Aumwt Meelilig-
                  Saturday, July 12, 20'14, 10:00 a.m.

       Dear Homeowner:

       Tile Annual Meeting of the Port of Call HOA w.Ul be held at 10:00 a.ltl. 011 Saturday, July 12th at
       the Poker Room at lforseshoe Bay POA, 107 Twilight, Horseshoe Bay, TX, 78654. The
       Associati'on is a not for profit corpo:i:ation cha1tered under the laws of the State of Texas and, as
       sucli, i:s i:eqni:red to hold an Annual Meeti'ng.

       To conduct alion'ie0wners meeting1 .a quorii1n of fifty percent(50%) of the members must he
       represented in person or by proxy. Tn orde1'. to ensure a qµorum is achieved, please sign
       aha date the enclosed Pi'oxy and return it by July 11, 2014 by mail, email
       (smurphy@allianceonline.net) or via fax (512-328-6178) to Alliance Association
       Manag-Onffnc.not

                       Aibocfu"   I Ttie oauOo's leaderln oommi.mity nssoctntJon mnnagemcmt I ~\'\vt.v.:issocfaonrme.com   f 800.SOS.4882




                                                                                                                                                       POC 7286

                                                                                                             EXHtSlT D